ORDER
On August 1, 1988 this Court received the judgment of the United States Supreme Court, — U.S. -, 108 S.Ct. 1965, 100 L.Ed.2d 549, reversing the en banc decision of this Court, Loeffler v. Tisch, 806 F.2d 817 (1986), and remanding this cause for further proceedings. In conformity with the opinion of the Supreme Court, we remand this cause to the District Court for the entry of an award of prejudgment interest.
This Court also has received Loeffler’s motion concerning attorney fees and costs incurred by him in the rehearing en banc proceedings in this Court and in the further proceedings in the United States Supreme Court. Pursuant to 8th Cir. R. 17(b), we remand .the matter of attorney fees and costs to the District Court for appropriate hearing and determination.